Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to any transformation thereof,” and “said at least two electric input signals, or a processed version hereof” which fails to comply with the written description requirement because “any transformation thereof” and “a processed version thereof” can be an infinite number of variations to an existing function and signal, which is not supported by the description. Dependent claims 2, 10, 17, 20 also claims said limitations.
 
Claims 1-10, and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 16 recite the limitation “A hearing system configured to be located at or in the head of a user” which fails to comply with the written description requirement because “At the head” and “in the head” can be considered a transducer mounted in the mouth, jaw, skull, etc. The written description does not support a hearing device that can be mounted in every location at or in the head. The description (Figure 2 and ¶0142 of pgpub, ¶0069) appears to support a BTE and ITE hearing device.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 11, 16 and 19 are allowed because the closest cited prior art either alone or in combination, fails to anticipate or render obvious, the claimed limitation of “A method of estimating personalized relative or absolute head related acoustic transfer functions or impulse responses,  for a hearing system comprising at least two of microphones, one of which being denoted the reference microphone, the hearing system being configured to be worn by a specific user, the method comprising, providing at least two electric signals representing sound in an environment of the user at a location of the microphones of the hearing system, the electric input signal from said reference microphone being denoted the reference microphone signal; providing an own voice control signal indicative of whether or not, or with what probability, said at least two electric input signals,  comprises a voice from the user of the hearing system; and providing a database (O.sub.l, H.sub.l), or providing access to such database (O.sub.l, H.sub.l), of absolute or relative acoustic transfer functions or impulse responses,  for a multitude of test-persons other than said user, and for each of said multitude of test-persons providing in the database (O.sub.l, H.sub.l) a  for sound from the mouth of a given test-person among said multitude of test-persons to at least one of the at least two microphones of a microphone system worn by said given test-person; and providing in the database (O.sub.l, H.sub.l) a relative or absolute head related acoustic transfer function or impulse response,  and on said own voice control signal, and estimating personalized relative or absolute head related acoustic transfer functions or impulse responses,  from at least one spatial location other than the user's mouth to at least one of the microphones of said hearing system worn by said user in dependence of said estimated own voice relative transfer function and said database (O.sub.l, H.sub.l)” in combination with all other limitations in the claim(s) as defined by the applicant.
 
 	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.

Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/NORMAN YU/Primary Examiner, Art Unit 2652